                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

JESSICA LYNNE ENGLE,                     :

                                         :
               Plaintiff                      CIVIL ACTION NO. 3:17-2185
                                         :
               v.
                                         :         (JUDGE MANNION)
NANCY A. BERRYHILL,
Acting Commissioner                      :
of Social Security
                                         :
               Defendant

                             MEMORANDUM

          Pending before the court is the report and recommendation of Judge
Mehalchick, (Doc. 16), recommending that the appeal of plaintiff Jessica
Lynne Engle from the final decision of the Commissioner of Social Security
be granted, and that the decision of the Commissioner be vacated and
remanded for a more thorough consideration of plaintiff’s mental health
symptoms and impairments. Judge Mehalchick reviewed the record in this
case pursuant to 42 U.S.C. §405(g) to determine whether there is substantial
evidence to support the Commissioner’s decision denying the plaintiff’s claim
for Disability Insurance Benefits (“DIB”) under Title II of the Social Security
Act. 42 U.S.C. §§401-433, 1381-1383f.1 The court has jurisdiction over this
appeal pursuant to 42 U.S.C. §1383(c)(3).
          The Commissioner has filed objections to Judge Mehalchick’s report.

      1
       The court notes that since Judge Mehalchick stated the full procedural
history and facts of this case, and since the parties did not object to them, the
court will not repeat all of them in this memorandum.
(Doc. 17). For the following reasons, the report and recommendation will be
ADOPTED and, plaintiff’s appeal of the decision of the Commissioner will be
GRANTED, to the extent that this case will be REMANDED to the
Commissioner. The Commissioner’s objections will be OVERRULED.


I.    STANDARD OF REVIEW
      When objections are timely filed to the report and recommendation of
a magistrate judge, the district court must review de novo those portions of
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.
Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
the extent of review is committed to the sound discretion of the district judge,
and the court may rely on the recommendations of the magistrate judge to
the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.
2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).
      For those sections of the report and recommendation to which no
objection is made, the court should, as a matter of good practice, “satisfy
itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes; see
also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469
(2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)
(explaining judges should give some review to every Report and
Recommendation)). Nevertheless, whether timely objections are made or
not, the district court may accept, not accept or modify, in whole or in part,

                                       2
the findings or recommendations made by the magistrate judge. 28 U.S.C.
§636(b)(1); Local Rule 72.31.
     When reviewing the denial of disability benefits, the court must
determine whether the denial is supported by substantial evidence. Brown v.
Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988); Johnson v. Commissioner of
Social Sec., 529 F.3d 198, 200 (3d Cir. 2008 ). Substantial evidence “does
not mean a large or considerable amount of evidence, but rather such
relevant evidence as a reasonable mind might accept as adequate to support
a conclusion.” Pierce v. Underwood, 487 U.S. 552, 108 S.Ct. 2541, 101
L.Ed.2d 490 (1988); Hartranft v. Apfel, 181 F.3d 358, 360. (3d Cir. 1999),
Johnson, 529 F.3d at 200. It is less than a preponderance of the evidence
but more than a mere scintilla. Richardson v. Perales, 402 U.S. 389, 401, 91
S.Ct. 1420, 28 L.Ed.2d 842 (1971 ). If the ALJ's decision is supported by
substantial evidence, the court is “bound by those findings.” Fargnoli v.
Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (citation omitted). Furthermore, in
determining if the ALJ's decision is supported by substantial evidence the
court may not parse the record but rather must scrutinize the record as a
whole. Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981).
     To receive disability benefits, the plaintiff must demonstrate an “inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result
in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” 42 U.S.C. §432(d)(1)(A). Furthermore,

                                       3
      [a]n individual shall be determined to be under a disability only if
      [her] physical or mental impairment or impairments are of such
      severity that [she] is not only unable to do [her] previous work but
      cannot, considering [her] age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists
      in the immediate area in which [she] lives, or whether a specific
      job vacancy exists for [her], or whether [she] would be hired if
      [she] applied for work. For purposes of the preceding sentence
      (with respect to any individual), ‘work which exists in the national
      economy’ means work which exists in significant numbers either
      in the region where such individual lives or in several regions of
      the country.
42 U.S.C. §423(d)(2)(A).


II.   RELEVANT MEDICAL EVIDENCE
      Judge Mehalchick’s report and recommendation (“R&R”), as well as the
briefs of the parties, contain a thorough review of the plaintiff’s medical
history. The parties did not file any objections to Judge Mehalchick’s report
with respect to plaintiff’s medical history, so it will be adopted. See Butterfield
v. Astrue, 2010 WL 4027768, *3 (E.D.Pa. Oct. 14, 2010) (“To obtain de novo
determination of a magistrate [judge’s] findings by a district court, 28 U.S.C.
§636(b)(1) requires both timely and specific objections to the report.”)
(quoting Goney v. Clark, 749 F.2d 5, 6 (3d Cir.1984)). Also, since the five-
step legal framework for addressing a disability claim was properly stated in
the R&R, and the findings of the ALJ at each step is in the record, the court
incorporates by reference these portions of the R&R and the ALJ’s decision.




                                        4
III.   DISCUSSION
       The Commissioner raises one objection to the R&R claiming that Judge
Mehalchick erred in her report with respect to her finding that the ALJ did not
adequately consider the plaintiff’s mental health symptoms and her alleged
mental health impairments, including bipolar disorder, panic disorder, and
depression and manic episodes. The ALJ found these impairments to be
non-severe and he did not include any limitations due to these impairments
in formulating the plaintiff’s residual functional capacity (“RFC”). Judge
Mehalchick found that the ALJ failed to thoroughly explain why he considered
plaintiff’s mental impairments as non-severe and why he did not include any
limitations regarding plaintiff’s mental health impairments in her RFC.
       Plaintiff has been diagnosed with mental health impairments, including
bipolar disorder and panic disorder, and she has been prescribed medication
for these impairments. In particular, plaintiff was prescribed Seroquel, Lithium
and Hydroxyzine. Judge Mehalchick details the specific testimony of the
plaintiff as it relates to her great difficulty with daily activities, socializing, and
with working due to her mental impairments. The Judge also details plaintiff’s
testimony regarding the debilitating effect these impairments have on her life.
       The ALJ considered the four functional criteria of Listing 12.00, the
“paragraph B” criteria for adult mental disorders, but he found that plaintiff’s
mental health impairments were non-severe. (Doc. 8-2 at 17-18). In
particular, the ALJ found that plaintiff had no limitations regarding activities
of daily living, and that she had mild limitations in social functioning, and

                                          5
concentration, persistence or pace. (Doc. 8-2 at 17).
         The ALJ also found that plaintiff had the RFC to perform a full range of
medium work. (Id. at 20) (citing 20 CFR §404.1567(c). Next, at step four, the
ALJ found that plaintiff was capable of performing her past relevant work as
an administrative clerk, a medical assistant, and instructor-vocational
training, a waitress, a bartender, a sales clerk, and a telemarketer. The ALJ
further found that “[a]lthough the claimant is capable of performing past
relevant work, there are other jobs existing in the national economy that
[plaintiff] is also able to perform.” Finally, the ALJ concluded that since
plaintiff “has a residual functional capacity for the full range of medium
exertional level work, Medical Vocational Rule 203.29 directs a finding of ‘not
disabled.’” (Id. at 23-24).
         Judge Mehalchick found that the ALJ erred by failing to properly
evaluate plaintiff’s mental impairments and to properly account for these
impairments in determining her RFC. As indicated, the plaintiff’s RFC
included only exertional limitations and did not have any non-exertional
limitations.2 Although the ALJ found that plaintiff had the RFC to perform a
full range of medium work without any additional limitations, he did not
adequately address plaintiff’s mental impairments and the court cannot
determine if the ALJ properly accounted for plaintiff’s limitations in social


     2
     The ALJ is required to consider all relevant evidence in the record
when assessing a plaintiff’s RFC at step four. See Fargnoli, 247 F.3d at 41-
42.

                                         6
functioning, and concentration, persistence or pace, as well as all of her
symptoms from her mental health impairments in formulating her RFC. (See
Doc. 8-2 at 21). “[A]n ALJ must consider limitations and restrictions
associated with all of a claimant’s impairments, both severe and non-severe,
when formulating the RFC.” Kich v. Colvin, 218 F.Supp.3d 342, 355 (M.D.Pa.
2016) (citing 20 C.F.R. §404.1545(a)(2)). Also, the ALJ is required to
consider the combined effects of all of plaintiff’s non-exertional limitations.
Sykes v. Apfel, 228 F.3d 259, 270 (3d Cir. 2000). “A conclusion that the
claimant’s mental impairments are non-severe at step two does not permit
the ALJ to simply disregard those impairments when assessing a claimant’s
RFC and making conclusions at step four and five.” Kich, 218 F.Supp.3d at
355-56 (citation omitted).
      As Judge Mehalchick states, “[d]espite, [plaintiff’s] extensive testimony
at the hearing regarding her bipolar disorder, her panic attacks, her inability
to handle stress, and inability to interact with co-workers and supervisors, the
RFC makes no mention of any limitations related to mental health conditions,
nor is an explanation provided regarding the exclusion of any mental health
limitations in the RFC.” Further, the ALJ did not properly explain why his
determination that the plaintiff’s “statements, and those of her daughter
concerning the intensity, persistence and limiting effects of [her mental
health] symptoms” were “not entirely consistent with the medical evidence
and other evidence in the record.”
      The ALJ must consider all of the relevant evidence and give a clear

                                       7
explanation to support his findings.” Fargnoli, 247 F.3d at 40-41 (quoting
Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000)).
If the ALJ discounts certain evidence, he must give some indication of the
reasons for discounting that evidence.” Fargnoli, 247 F.3d at 43. The ALJ
has the duty to adequately explain the evidence that he rejects or to which
he affords lesser weight. Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505-06
(3d Cir. 2009) (holding that because the ALJ did not provide an adequate
explanation for the weight he gave to several medical opinions, remand was
warranted). “The ALJ’s explanation must be sufficient enough to permit the
court to conduct a meaningful review.” Morales v. Colvin, 2016 WL 907743,
at *8–9 (M.D. Pa. Mar. 2, 2016) (citations omitted).
      The court finds that the ALJ’s decision is not clear whether the ALJ
gave full consideration to plaintiff’s mental impairments and whether he
adequately accounted for them in determining her symptoms and her RFC.
The court also finds that the ALJ failed to provide a complete explanation
regarding his finding that the medical evidence in the record did not fully
support the degree of the limitations plaintiff alleged with respect to her
mental impairments, including her alleged significant limitations in her daily
living. Additionally, the ALJ failed to properly discuss why he did not include
any mental limitations in the plaintiff’s RFC to accommodate the ones
supported by the record, including her GAF scores, and the symptoms
plaintiff discussed in her testimony regarding these limitations. As such, the
case of Hamm v. Berryhill, 2018 WL 317935 (M.D.Pa. Jan. 8, 2018), upon

                                      8
which the Commissioner relies, in part, is distinguishable from the instant
case. The court finds the Kich case is more on point and persuasive. In Kich,
the Court found that even though the ALJ determined that the plaintiff had
mild limitations in social functioning and concentration, persistence, or pace,
he did not provide an explanation as to why he excluded any related
limitations in the RFC. Thus, the court in Kich could not conclude that the
RFC was supported by substantial evidence since it did not include any
mental health related limitations. Further, the record in this case provides
support for including the stated limitations into the plaintiff’s RFC, in particular
the limitation on plaintiff’s ability to interact with others.


IV.       CONCLUSION
          In      light       of      the       foregoing,             Judge     Mehalchick’s   report   and
recommendation, (Doc. 16), is ADOPTED, and the Commissioner’s
objections, (Doc. 17), are OVERRULED. Further, plaintiff’s appeal, (Doc. 1),
is GRANTED and, pursuant to 42 U.S.C. §405(g), the decision of the
Commissioner is VACATED. This case is REMANDED to the Commissioner
for further proceedings consistent with this memorandum. A separate order
shall issue.

                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge
Dated: March 1, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2185-01.wpd




                                                                   9
